FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                 November 12, 2019
                          UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                    Clerk of Court
                                       TENTH CIRCUIT



 C.N. by her next friends ANASTASIA
 NEDD,

           Plaintiff - Appellant,
                                                            No. 19-1060
 and                                          (D.C. No. 1:18-CV-00620-MSK-MEH)
                                                             (D. Colo.)
 JOSEPH NORTEY,

           Plaintiff,
 v.
 HON. ANN GAIL MEINSTER; KURT
 A. METSGER; JEFFERSON COUNTY;
 GRAHAM B. PEPER; AMBER
 FARNSWORTH; STEPHEN
 FARNSWORTH, and JOHN DOES 1-5,

           Defendants - Appellees.


                                    ORDER AND JUDGMENT*


Before HOLMES, MURPHY, and CARSON, Circuit Judges.




       *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
       After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case

is therefore ordered submitted without oral argument.

       Anastasia Nedd filed a complaint raising federal and state-law claims against

multiple individuals, both Colorado state officials and private individuals, arising out of

the termination of the parental rights of the parents of her grandson and the subsequent

adoption of her grandson by Amber and Stephen Farnsworth. In a thorough and cogent

order, the district court dismissed all of the claims set out in Nedd’s complaint, some with

prejudice and some without. Nedd appeals and requests permission to proceed in forma

pauperis.

       This court exercises its discretion to overlook the inadequacy of Nedd’s pro se

opening brief. See Fed. R. App. P 28(a)(9)(A) (requiring, among other things, that an

opening brief contain an argument, with the reasons for the argument, and citations to

authorities and the record). Nevertheless, even given Nedd’s pro se status, this court will

not act as her attorney in constructing arguments and searching the record. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). With those precepts in mind, this court

has conducted a de novo review of the district court’s order of dismissal dated January 15,

2019. Having found no remotely meaningful error, this court affirms for substantially

those reasons set out in that order. Furthermore, Nedd has failed to show the existence of

a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on

                                             -2-
appeal. See 28 U.S.C. § 1915(a)(3), (e)(2). Thus, her motion to proceed on appeal in

forma pauperis is denied and she is ordered to immediately remit the entire appellate

filing fee.

       The district court’s order of dismissal is AFFIRMED. Nedd’s motion to proceed

on appeal in forma pauperis is DENIED.

                                             ENTERED FOR THE COURT


                                             Michael R. Murphy
                                             Circuit Judge




                                           -3-